 

Exhibit 10(a)

 

Cathay General Bancorp

2005 INCENTIVE PLAN

STOCK AWARD AGREEMENT

 

THIS STOCK AWARD AGREEMENT (the “Award Agreement”), dated June 6, 2012 between
Cathay General Bancorp, a Delaware corporation (“Company”), and Dunson K. Cheng
(the “Employee”), is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company established the 2005 Incentive Plan, which it amended by
corporate resolution on January 21, 2010 (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that the Employee shall be granted shares of
common stock of the Company (“Stock Awards”), subject to the terms set forth
below. Capitalized terms used but not defined in this Award Agreement have the
meanings assigned to them in the Plan.

 

THEREFORE, the parties agree as follows:

 

1.Award. The Company has awarded the Employee the Stock Awards for shares of
Common Stock (“Shares”) in payment of a portion of the Employee’s Additional
Base Salary Amount (as defined below) as provided in this Award Agreement. Each
Stock Award entitles the Employee to receive a number of Shares determined as of
each Grant Date (as defined below) pursuant to Section 3 below and subject to
the other terms and conditions set forth in the Plan and this Award Agreement.
The Employee’s “Additional Base Salary Amount” payable over the pay periods
commencing on June 1, 2012 and ending on the first to occur of December 31, 2012
and the date this Award Agreement is terminated or amended by the Committee in
its discretion (the “Applicable Period”) shall be $565,000. During the
Applicable Period, the Employee’s Additional Base Salary Amount shall be reduced
by applicable tax withholdings and deductions (which amounts will be remitted to
the applicable tax authorities by the Company), and the remaining amount shall
be paid to the Employee in Shares pursuant to the terms of this Award Agreement.
The amount of the Additional Base Salary Amount payable for each pay period
ending during the Applicable Period, net of applicable tax withholdings and
deductions, in accordance with established Company payroll procedures is
referred to herein as the Employee’s “Net Pay Period Additional Base Salary
Amount.”

 

2.Grant Date. For purposes of this Award Agreement, each “Grant Date” for a
Stock Award shall be the pay end date for each pay period beginning with the
first pay end date that occurs during the Applicable Period and continuing
consistent with the Company’s established payroll procedures until the pay end
date for the last pay period that occurs during the Applicable Period. Stock
Awards will be granted only to the extent the Employee has earned the applicable
portion of the Additional Base Salary Amount during the relevant pay period.

 

 

 

 

3.Number of Shares. The number of Shares awarded hereunder on each Grant Date
shall be determined by dividing the Net Pay Period Additional Base Salary Amount
by the closing price of the Common Stock as reported on Nasdaq on the Grant Date
(or the immediately preceding date if the Nasdaq is closed on the applicable
Grant Date). Any fractional Share that results during a pay period shall be
accumulated and aggregated with other fractional Shares that accrue to the
Employee during the Applicable Period.

 

4.Vesting. Each Share issued pursuant to a Stock Award granted under this Award
Agreement shall be fully vested as of the Grant Date.

 

5.Termination. If during the Applicable Period the Employees incurs a
Termination of Employment for any reason, including due to his death or
permanent disability (as determined by the Company), the Employee shall be
entitled to receive a final Stock Award(s) determined in accordance with
Section 3 above for any portion of the Additional Base Salary Amount which has
accrued for the relevant pay period(s) through the Employee’s date of
termination of employment but has not yet been paid. The Employee shall have no
further right or entitlement to any other Stock Award hereunder following his
date of Termination of Employment.

 

6.Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Award Agreement will be assignable or transferable, and neither the
Employee nor his beneficiary will have any power to anticipate, alienate,
dispose of, pledge or encumber any rights under this Award Agreement, and (ii)
the rights and the benefits of this Award Agreement may be exercised and
received during the Employee’s lifetime only by the Employee or his legal
representative.

 

7.Delivery of Shares; Other Restrictions. The Shares granted will be issued on
the Grant Date or as soon thereafter as administratively practicable in
accordance with procedures established by the Company. The transfer agent for
the Company shall hold the Shares awarded hereunder in the Employee’s name in
uncertificated form until the later of the expiration of the Restricted Period
(as defined in Section 8 below) or the date the Employee requests delivery of
such certificates. At the time of delivery of the Shares to the Employee, the
number of Shares delivered shall be rounded down to the nearest whole share,
with cash paid in lieu of the fractional Share. The Company may delay the
issuance of shares of common stock hereunder to ensure at the time of issuance
there is a registration statement for the shares in effect under the Securities
Act of 1933. The issuance of Shares under this Award Agreement is subject to
compliance by the Company and the Employee with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the common stock may
be listed at the time of issuance.

 

2

 

 

8.Transfer Restrictions. As a condition to receiving each Stock Award, and
notwithstanding the Employee’s Termination of Employment other than due to death
or permanent disability, the Employee agrees to hold and not transfer, for the
entire period during which the Company has an obligation arising from financial
assistance outstanding under the Troubled Asset Relief Program (disregarding any
warrants to purchase common stock of the Company that the Treasury may hold)
(the “Restriction Period”), 100% of the Shares received under this Award
Agreement. Such transfer restrictions shall terminate upon the earlier of the
end of the Restriction Period or the date of the Employee’s death or permanent
disability.

 

9.Additional Provisions. This Award Agreement is subject to the provisions of
the Plan. If the Plan and this Award Agreement are inconsistent, the provisions
of the Plan will govern. Interpretations of the Plan and this Award Agreement by
the Committee are binding on the Employee and the Company. The provisions of
this Award Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

 

10.No Employment Agreement. Neither the award of the Stock Awards nor the
delivery to Employee of this Award Agreement or any other document relating to
the Stock Awards will confer on the Employee the right to continued employment
with the Company or any Affiliate.

 

11.Compliance with Law. The rights under this Award Agreement are established
voluntarily by the Company, are discretionary in nature and may be modified,
amended, suspended or terminated by the Committee at any time, including without
limitation, to the extent the Company reasonably deems it required by the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery Reinvestment Act of 2009, and as amended from time to time, and the
rules and regulations promulgated thereunder, or any other applicable law, rule,
regulation, order, directive, or interpretive guidance from a governmental
agency or authority. 

 

12.Section 409A. The Stock Awards are intended to comply with the provisions of
Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A of the
Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Award Agreement shall be treated
as a separate payment of compensation. Accordingly, all provisions included in
this Award Agreement, or incorporated by reference, will be interpreted and
administered in accordance with that intent. If any provision of the Plan would
otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended or limited so as to avoid the conflict.

 

13.Amendment. The Committee may, in its sole discretion and without the
Employee’s consent, at any time terminate, suspend or modify this Award
Agreement, provided that no such amendment shall materially adversely affect the
Employee’s rights with respect to Shares previously issued to the Employee.

 

3

 

 

The Company has awarded the Employee the Stock Awards in accordance with the
foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, the Employee hereby agrees to the foregoing terms and
conditions of this Award Agreement.

 

    CATHAY GENERAL BANCORP  Accepted by the Employee:           By /s/ Peter Wu
/s/ Dunson K. Cheng     Peter Wu       Executive Vice Chairman of the Board and
Chief Operating Officer

 

RETAIN A COPY OF THIS AWARD AGREEMENT FOR YOUR RECORDS

 

4

 

